DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS of 10/08/19 has been considered.

Drawings
The drawings filed on 10/08/19 are accepted.

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 states, “an information handling system operate configured to …” This is a minor grammatical informality. It will be construed that the claim should state, “an information handling system configured to …”
Appropriate correction is required.

Examiner’s Note - 35 USC § 101
Claims 1-20 qualify as eligible subject matter under 35 U.S.C. 101. Although the claims arguably recite an abstract idea under step 2A, prong one (For example, claim 1 discloses generating an updated velocity model, which involves mathematical concepts), the claims also apply the judicial exception with, or by use of a particular machine, which under prong two, discloses limitations that are indicative or integration into a practical application. For example, independent claims 1 and 16 applies the judicial exception with a borehole sonic logging tool that emits sound waves from transmitters and receives sound waves from receivers. As such, the claims are not directed to a judicial exception. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 7-14, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (US PgPub 20070097788).

With respect to claim 1, Tang et al discloses:
A method for borehole sonic reflection imaging (figure 1a; paragraph 0006)
disposing a borehole sonic logging tool in a wellbore, wherein the borehole sonic logging tool comprises one or more transmitters and one or more receivers (figure 1a, references 14 and 16; paragraph 0026)
emitting sound waves from the one or more transmitters (figure 1a, reference 14; paragraph 0026 discloses “acoustic source 14”)
receiving sound waves at the one or more receivers to obtain borehole sonic data (figure 1a, reference 16; paragraph 0026 discloses “acoustic receiver 16”)
separating up-going arrivals in the borehole sonic data from down-going arrivals in the borehole sonic data (figure 6; paragraph 0025 states, “Based on this criterion, two types of acoustic arrays, respectively called common source array and common receiver array, can be used to obtain down-going (reflected down-going) and up-going (reflected up-going) reflections. After separating the reflections from the direct waves, the reflections are further enhanced in the second step by stacking them along their time moveout in the acoustic array, allowing for detecting small reflection events that would otherwise be invisible in the background of noise.”)
generating a first reflection image based at least on the borehole sonic data (paragraph 0025 states, “The reflection data from the above processing method, when used to image the near-borehole geological structures, significantly enhances the quality of the structural image compared to the one obtained from conventional methods.”)
estimating a relative dip angle of a formation bed from the first reflection image (paragraphs 0052-0053 state, “The above data stacking method needs to know the value of α, which in many cases needs to be determined from the acoustic data. For example, the bed angle is usually measured from the formation structural image obtained after migrating the reflection data to form the image … The value of the α angle used for the stacking is only approximate and can be estimated by different ways. First, it can be estimated from a conventional dip log, if such a log is available. For acoustic data alone, the α angle can be estimated using different approaches.” Paragraph 0055 states, “First use raw data, or the data stacked with a roughly estimated α, to obtain the structural image of the formation. Estimate the α value by measuring the structural image of (major) bed boundaries … Then, use the estimated α value to stack the data to obtain refined imaging results.”)
With respect to claim 1, Tang et al differs from the claimed invention in that it does not explicitly disclose:
generating an updated velocity model based at least on the relative dip angle
generating an updated reflection image based at least on the updated velocity model
With respect to claim 1, the following limitations are obvious in view of what Tang et al teaches:
generating an updated velocity model based at least on the relative dip angle (paragraph 0059 of Tang et al states, “The migration procedure needs a velocity model to correctly map the reflection events to the position of a formation reflector. For the acoustic logging data, the P-wave velocity obtained from the acoustic logging measurement is conveniently used to build the velocity model.” As stated above, Tang et al also teaches the concept of “dip angle.” Tang et al does not explicitly state that an updated velocity model is “based at least on” the relative dip angle, but this is obvious in view of the full scope of what Tang et al teaches. Tang teaches dip angle in the context of data stacking, and the velocity model in the context of migration. One of ordinary skill in the art recognizes the link between data stacking and migration. For example, paragraph 0043 of Tang et al states, “The distorted waves will further by suppressed in the imaging process using migration/stacking methods.” Furthermore, paragraph 0056 states, “After the data processing using the above described analyses/method, the remaining task of reflection data migration and imaging can use the conventional/existing processing methods.”) The “above described analyses/method” included paragraph 0055, which disclosed both a roughly estimated α, to obtain an image, and also an estimated alpha by measuring the image.)
generating an updated reflection image based at least on the updated velocity model (obvious in view of disclosure of Tang et al; Tang et al discloses refining image results (paragraph 0055), and one or ordinary skill in the art recognizes that the migration procedure that needs a velocity model is useable in conjunction with the image generation process)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Tang et al in order to arrive at the claimed invention. The motivation for the skilled artisan in doing so is to gain the benefit of producing improved borehole images.
Claim 16 represents the apparatus claim version of claim 1. It is rejected for similar reasons.

With respect to claims 2 and 19, Tang et al discloses:
wherein the generating a first reflection image comprises separately imaging the up-going arrivals and the down-going arrivals to generate images from measurements on either side of a bed boundary and then combining the images to produce the first reflection image (figure 1A; note boundary line 12 and how the up-going and down-going arrivals are on opposite sides of the boundary)

With respect to claim 5, Tang et al, as modified, discloses:
wherein the estimating the relative dip angle of the formation bed occurs manually from interpretation of the first reflection image or automatically through an information handling system (Tang et al discloses paragraph 0055 discloses, “Estimate the α value by measuring the structural image …” It would be obvious to one of ordinary skill in the art that such measuring would be manual or automatic.)

With respect to claim 7, Tang et al, as modified, discloses:
further comprising generating an initial one-dimensional velocity model from at least a smoothed velocity log, wherein the smoot velocity log is obtained by application of a filter to a velocity log in the borehole sonic data (This limitation is obvious because all of the elements are disclosed by Tang et al. Paragraph 0060 of Tang et al states, “After migration, the acoustic reflection data can be mapped into a two-dimensional (2D) domain. One dimension is the radial distance away from the borehole axis …” Paragraph 0059 describes the migration procedure as needing a velocity model. Paragraphs 0057-0058 disclose filtering. One of ordinary skill in the art would understand that the claimed limitation is obvious in view of the various techniques disclosed by Tang et al.) 

With respect to claim 8, Tang et al, as modified, discloses:
further comprising attenuating direct arrival signals in the borehole sonic data (paragraph 0057 states, “a band-pass filtering technique may be used to first remove the low-frequency events …”)

With respect to claim 9, Tang et al, as modified, discloses:
wherein the direct arrival signals are attenuated with at least one filter selected from the group consisting of a frequency domain filter, an F-K filter, a median filter, and combinations thereof (paragraphs 0057-0058)

With respect to claim 10, Tang et al, as modified, discloses:
wherein the updated velocity model comprises a two-dimensional velocity model that was generated by translating an initial one-dimensional velocity model along the relative dip angle as a function of depth (obvious in view of paragraph 0060, which states, “After migration, the acoustic reflection data can be mapped into a two-dimensional (2D) domain. One dimension is the radial distance away from the borehole axis; the other is Z, the logging depth, or the tool position, along the borehole.”)

With respect to claim 11, Tang et al, as modified, discloses:
wherein the step of generating the updated reflection image based at least on the updated velocity model comprises separately imaging the up-going arrivals and the down-going arrivals using the updated velocity model to generate images from measurements on either side of a bed boundary and then combining the images to produce the updated reflection image (This is obvious in view of the totality of what Tang et al teaches. It teaches measurements on either side of a bed boundary (figure 1A). It also teaches separating up-going and down-going arrivals (figure 1A). It also teaches generating updated/refined images (paragraph 0055). The limitation would be obvious to one of ordinary skill in the art.)

With respect to claim 12, Tang et al, as modified, discloses:
further comprising comparing the first reflection image to the updated reflection image to determine whether the updated velocity model should be further updated (obvious in view of teachings of Tang et al; paragraphs 0067-0068 of Tang et al state, “FIG. 7 illustrate that using the enhanced reflection data can significantly enhance the quality of the acoustic imaging result. FIG. 7 shows two image results obtained with (track 2) and without (track 3) the data enhancement … The comparison in FIG. 7 demonstrates that enhancing reflection data enhances the image quality.”; Tang et al discloses comparing reflection data of two standards; it would be obvious to one of ordinary skill in the art to make a mental determination of whether the quality of the enhanced result is sufficient for the user’s purposes.)

With respect to claim 13, Tang et al, as modified, discloses:
further comprising determining a true dip angle of the formation bed (paragraph 0063 states, “Only the early portion of the reflections are somewhat smeared by the incorrect α value; the later portion of the data is much less affected. The reflection for the 45° reflector is almost exactly recovered because the true a value is used in the stacking.”)

With respect to claim 14, Tang et al, as modified, discloses:
wherein the step of determining the true dip angle comprises dip and direction of the wellbore, determining strike of the formation bed, and then determining the true dip angle from at least the dip and the direction of the wellbore, the strike, and the relative dip angle (obvious because Tang et al discloses all of these variables; figure 1A shows dip and direction; paragraph 0027 states, “depending on whether the tool 10 is below or above the bed 12, the energy … strikes the lower or upper side of the bed …”; relative dip angle addressed in claim 1 above)

With respect to claim 17, Tang et al, as modified, discloses:
wherein the one or more receivers comprises a plurality of receivers spaced along a longitudinal axis of the borehole sonic logging tool (figure 1A, reference 16)

With respect to claim 20, Tang et al, as modified, discloses:
wherein the information handling system is further configurable to generate an initial one-dimensional velocity model from at least a smoothed velocity log, wherein the smooth velocity log is obtained by application of a filter to a velocity log in the borehole sonic data, and also further configured to attenuate direct arrival signals in the borehole seismic data (see rejections of claims 7-8 above)

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (US PgPub 20070097788) in view of Baydin et al (US PgPub 20170184748).

With respect to claim 3, Tang et al discloses:
the method of claim 2 (as applied to claim 2 above)
With respect to claim 3, Tang et al differs from the claimed invention in that it does not explicitly disclose: 
wherein the separately imaging the up-going arrivals and the down-going arrivals occurs through a pre-stack depth imaging code
With respect to claim 3, Baydin et al discloses:
wherein the separately imaging the up-going arrivals and the down-going arrivals occurs through a pre-stack depth imaging code (paragraphs 0004-0005 state, “High-resolution seismic images of a subterranean formation are essential … Reverse time migration (RM), however, can better handle those complicated wavepaths …”; Reverse time migration is a type of pre-stack depth imaging code. Appling the technique to the images disclosed by Tang et al would be obvious to one of ordinary skill in the art.)
With respect to claim 3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the reverse time migration teachings of Baydin et al into the invention of Tang et al. The motivation for the skilled artisan in doing so is to gain the benefit of overcoming obstacles to producing high-resolution seismic images involving complex structures.

With respect to claim 4, Tang et al discloses:
the method of claim 3 (as applied to claim 3 above)
With respect to claim 4, Tang et al differs from the claimed invention in that it does not explicitly disclose: 
wherein the pre-stack depth imaging code is Reverse-Time Migration imaging
With respect to claim 4, Baydin et al discloses:
wherein the pre-stack depth imaging code is Reverse-Time Migration imaging (paragraphs 0004-0005 state, “High-resolution seismic images of a subterranean formation are essential … Reverse time migration (RM), however, can better handle those complicated wavepaths …”; Reverse time migration is a type of pre-stack depth imaging code. Appling the technique to the images disclosed by Tang et al would be obvious to one of ordinary skill in the art.)
With respect to claim 4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the reverse time migration teachings of Baydin et al into the invention of Tang et al. The motivation for the skilled artisan in doing so is to gain the benefit of overcoming obstacles to producing high-resolution seismic images involving complex structures.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (US PgPub 20070097788) in view of Schlumberger (WO 2017044431 A1)

With respect to claim 6, Tang et al discloses:
the method of claim 1 (as applied to claim 1 above)
With respect to claim 6, Tang et al differs from the claimed invention in that it does not explicitly disclose: 
wherein the estimating the relative dip angle is performed on an information handling system applying a semblance algorithm
With respect to claim 6, Schlumberger discloses:
wherein the estimating the relative dip angle is performed on an information handling system applying a semblance algorithm (paragraph 0004 states, “it is well known that an aperture of migration needs to be optimized to obtain a high-resolution image of the subsurface structure … Kito and Korenaga developed a migration method … that uses cross-correlation and semblance.”; incorporating semblance algorithms is obvious)
With respect to claim 6, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the semblance teachings of Schlumberger into the invention of Tang et al. The motivation for the skilled artisan in doing so is to gain the benefit of obtaining a high resolution image when dip information may be lacking.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (US PgPub 20070097788) in view of Nestyagin et al NPL (Nestyagin, Andrey; Al Arfi, Saif; Mostafa, Hassan; Elkholy, Mohamed; Fekry, Mohamed; Awad, Huda; Mohamed, Omar – “Running LWD Azimuthal Sonic and Azimuthal density in tandem confirms the Azimuthal sonic technology for Real time dip picking and geosteering application. Middle East case study.”; This paper was prepared for presentation at the SPE Kingdom of Saudi Arabia Annual Technical Symposium and Exhibition held in Dammam, Saudi Arabia, 24-27 April 2017.).

With respect to claim 15, Tang et al discloses:
the method of claim 14 (as applied to claim 14 above)
With respect to claim 15, Tang et al differs from the claimed invention in that it does not explicitly disclose: 
wherein the strike is determined by using Horizontal Transverse Isotropy analysis
With respect to claim 15, Nestyagin et al discloses:
wherein the strike is determined by using Horizontal Transverse Isotropy analysis (page 16, lines 1-3 state, “The industry has defined two types of transverse isotropy (anisotropy) … Horizontal transverse isotropy …”; limitation is obvious in view of combination.)
With respect to claim 15, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the Horizontal transverse isotropy teachings of Nestyagin et al into the invention of Tang et al. The motivation for the skilled artisan in doing so is to gain the benefit of more effectively computing and modeling formation properties using seismic processing and interpretation.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (US PgPub 20070097788) in view of D’Angelo (WO 0135124 A1).

With respect to claim 18, Tang et al discloses:
the apparatus of claim 17 (as applied to claim 17 above)
With respect to claim 18, Tang et al differs from the claimed invention in that it does not explicitly disclose: 
wherein the one or more transmitters comprises one or more piezoelectric transmitters, and wherein the plurality of receivers comprises a plurality of piezoelectric receivers
With respect to claim 18, D’Angelo discloses:
wherein the one or more transmitters comprises one or more piezoelectric transmitters, and wherein the plurality of receivers comprises a plurality of piezoelectric receivers
With respect to claim 18, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the piezoelectric teachings of D’Angelo into the invention of Tang et al. The motivation for the skilled artisan in doing so is to gain the benefit of being highly flexible and therefore applicable to a wide variety of fields.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abramov et al (US Pat 6688702) discloses a borehole mining method.
Zientarski (US Pat 8863861) discloses a downhole telemetry apparatus and method.
Bargach et al (US Pat 9464482) discloses a rotary steerable drilling tool.
Bargach et al (US Pat 9657561) discloses a downhole power conversion and management using a dynamically variable displacement pump.
Estes et al (US PgPub 20040222019) discloses measurement-while-drilling assembly using real-time toolface oriented measurements.
He et al (US PgPub 20100118653) discloses a vertical-seismic profiling velocity estimation method.
Weideman et al (US PgPub 20200063546) discloses an apparatus and methods for uninterrupted drilling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        04/23/22

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865                                                                                                                                                                                                        05/02/2022